Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 5/17/22.
The rejection under double patenting is withdrawn in view of submission of terminal disclaimer.
Claims 2-21 are pending.
Claims 2-21 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 5/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,068,384 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, transmitting the copy of the transaction request to the testing environment for processing, wherein a second transaction processing engine within the testing
environment is configured to process the copy of the transaction request by accessing the
one or more production database nodes according to the one or more failure configurations as substantially recited in each of the independent claims. 
The closest cited prior art, Zhang (US 2018/0060460) teaches a method for simulating testing of a production environment.  However, Zhang (US 2018/0060460) fails to teach transmitting the copy of the transaction request to the testing environment for processing, wherein a second transaction processing engine within the testing environment is configured to process the copy of the transaction request by accessing the one or more production database nodes according to the one or more failure configurations as substantially recited in each of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196